Case: 12-11734    Date Filed: 08/03/2012   Page: 1 of 2

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                          ________________________

                                No. 12-11734
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 4:09-cr-00066-SPM-CAS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                       versus

DEREK LAMAR POPE, a.k.a. Tater,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                          ________________________
                                (August 3, 2012)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Derek Lamar Pope, pro se, appeals the denial of his request to reduce his

sentence under 18 U.S.C. § 3582(c)(2) in which he argued that, pursuant to the Fair

Sentencing Act and Amendment 750, his total sentence should be reduced. Here,
              Case: 12-11734     Date Filed: 08/03/2012   Page: 2 of 2

however, Pope’s total sentence was based on the statutory mandatory minimum

rather than on offense level calculations. Accordingly, Amendment 750 did not

alter his guideline range. Nor does the Fair Sentencing Act provide any reason to

reduce his total sentence under § 3582(c)(2).

      We review a district court’s denial of a defendant’s § 3582(c)(2) motion to

reduce sentence for an abuse of discretion. United States v. Mills, 613 F.3d 1070,

1074-75 (11th Cir. 2010).

      A district court may modify a term of imprisonment if a defendant was

sentenced “to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing commission.” 18 U.S.C.

§ 3582(c)(2). If that total sentence was based on something other than offense

level calculations, however, a guideline amendment would not impact his total

sentence, and he would be ineligible for relief under § 3582(c)(2). Mills, 613 F.3d

at 1076. Specifically, if the defendant=s conduct triggered a statutory mandatory

minimum, his total sentence was based on that minimum, not his guideline range.

Id. Thus, the district court properly denied Pope’s § 3582(c)(2) motion, and we

affirm.

      AFFIRMED.


                                         2